Sherry Rad.uk                                                                         Christopher A. PRINE
 Chief Justice                                                                        Clerk of the Court


Terry Jennings                                                                       Janet Williams
Evelyn Kf.yks                                                                         Chief Staff ATTORNEY
 Laura Carter IIici.ey
./a.\e Bland                                                                          Phone: 713-274-2700
Michael Massengale
                                        Court of Appeals                              Fax:    713-755-8131
Harvey Brown
RehecaHuddle                               First District                             www.lstcoa.courts.statblx.ns
Russell Lloyd
                                          301 Fannin Street
Justices
                                    Houston, Texas 77002-2066

                                               March 9. 2015
                                                                              -agar
                                                                                 HOUSTON
     Elena Aviles
    Document Manager                                                             um"206
    Innocence Project
    40 Worth St., Rm 701
    New York. NY 10013


    RE:      Court of Appeals Number: 01-99-01149-CR                Trial Court Case Number: 729921

    Style: Krueger, Louis Andrew v. The State of Texas

             We are forwarding a cd copy of the records following via self-addressed FedEx Express
             Airbill #8071 2844 0603.

             Please sign below and return to show receipt.

                                                             Sincerely,




                                                             Christopher A. Princ, Clerk of the Court

                                                             By Jesse Rodriguez, Deputy Clerk IV



                                            RETURN RECEIPT



     Received by   t Cb/J- (jhgX                   Date Received 03/// //
*«vV
       >.;'—••J'-lena Aviles, Document Manager
          i»J0 Wonh Street. Suite 701, New vork, NY 10013
                                                                                                  MY 1QQ                                        neopost/'
                                                                                                  13 MAR '15                                    03/12/2015
                                                                                                                                                US POSTAGE               $00,482
                                                                                                  PM 16 L

                                                                                                                                                                          ZIP 10013
                                                                                                                                                                         041L11246813
                                                                                    Jesse Rodriguez
                                                                                    Deputy Clerk IV
                                                                                    Court of Appeals, First District
                                                                                    301 Fannin Street
                                                                                    Houston, TX 77002-2066




                                                                  f :*" *-':'-': ^ ^ O & ns"3"3         iil)»ll|l>i|i>|ll>)||li|ii)l|>l»ll].,.ili|ili||]i]l|inill.l..i
             lesjinli K. Cirfue Sctiil if lit. fesilvj Uiimiii;